Exhibit 10.2

EQUIPMENT TERM NOTE

 

$250,000 Houston, Texas March 5, 2013

 

FOR VALUE RECEIVED, DEEP DOWN, INC., a Nevada corporation (“Borrower”), hereby
promises to pay to the order of Whitney Bank, a Louisiana state charted bank
(“Lender”), on or before the Revolving Equipment Term Loan Maturity Date, the
principal amount of $250,000 or so much thereof as may then be outstanding under
this note, together with interest, as described below.

 

This note has been executed and delivered under, and is subject to the terms of,
the Amended and Restated Credit Agreement dated as of November 11, 2008, and
amended and restated through April 14, 2010 (as amended by that certain First
Amendment dated as of December 31, 2010, that certain Second Amendment dated as
of April 14, 2011, that certain Third Amendment dated as of June 9, 2011, that
certain Fourth Amendment dated as of the date hereof, that certain Fourth
Amendment dated as of April 15, 2012, that certain Fifth Amendment dated as of
the date hereof, and as further amended, supplemented or restated, the “Credit
Agreement”), between Borrower and Lender and is the “Equipment Term Note”
referred to in the Credit Agreement. Unless defined in this note, or the context
requires otherwise, capitalized terms used in this note have the meanings given
to such terms in the Credit Agreement. Reference is made to the Credit Agreement
for provisions affecting this note regarding applicable interest rates,
principal and interest payment dates, final maturity, voluntary and mandatory
prepayments, acceleration of maturity, exercise of rights, payment of attorneys’
fees, court costs and other costs of collection, certain waivers by Borrower and
others now or hereafter obligated for payment of any sums due under this note,
and security for the payment of this note. This note is a Loan Document and,
therefore, is subject to the applicable provisions of Section 13 of the Credit
Agreement, all of which applicable provisions are incorporated into this note by
reference as if set forth in this note verbatim.

 

Specific reference is made to Section 3.7 of the Credit Agreement for usury
savings provisions.

 

the rights and obligations of the parties hereto shall be determined solely from
written agreements, documents, and instruments, and any prior oral agreements
between the parties are superseded by and merged into such writings. this note,
the credit agreement and the other written loan documents executed by the
borrower and the lender (or by the borrower for the benefit of the lender)
represent the final agreement between the borrower and the lender and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements by the parties. there are no unwritten oral agreements between the
parties.

 

This note must be construed — and its performance enforced — under Texas law.

 

[Signature appears on the following page.]

 



1

 

 

EXECUTED as of the date first written above.

 

 

  BORROWER:       DEEP DOWN, INC.,   a Nevada corporation           By:  /s/
Eugene L. Butler     Eugene L. Butler
Executive Chairman and Chief Financial Officer

 

 

 



2

